      Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 1 of 16 PageID 4

Filing # 126972379 E-Filed 05/17/2021 05:22:30 PM

                 IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                         IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                   SMALL CLAIMS DIVISION

          Ellis Everett

                Plaintiff,
                                                              Case No.:
                V.

          Phoenix Financial Services, LLC., and
          Premium Asset Recovery Corporation,

                Defendants.                                         JURY TRIAL DEMANDED




                              COMPLAINT AND DEMAND FOR JURY TRIAL

                COMES NOW the Plaintiff, Ellis Everett, ("Mr. Everett"), by and through his attorneys,

        Seraph Legal, P.A., and complains of the Defendants, Phoenix Financial Services, LLC.

        ("Phoenix"), and Premium Asset Recovery Corporation ("PARC"), (collectively the

        "Defendants"), stating as follows:

                                        PRELIMINARY STATEMENT

                1.      This is an action brought by Mr. Everett against the Defendants for violations of

        the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. ("FDCPA") and the Florida

        Consumer Collection Practices Act, Section 559.55, et seq., Florida Statutes ("FCCPA").

                                         JURISDICTION AND VENUE

                2.      Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d) and Section 34.01,

        Florida Statutes.

                3.      The Defendants are subject to the provisions of the FDCPA and FCCPA and to the

        jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 2 of 16 PageID 5




          4.     Venue is proper in Hillsborough County, Florida, pursuant to Section 47.051,

  Florida Statutes, because the acts complained of were committed and/or caused by the Defendants

  within Hillsborough County.

                                             PARTIES

         5.      Mr. Everett is a natural person residing in Hillsborough County, Florida, and a

  Consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3) and the FCCPA, Section 559.55(8),

  Florida Statutes.

         6.      Phoenix is an Indiana limited liability company with a primary business address of

  8902 Otis Avenue, Suite 103A, Indianapolis, Indiana 46216.

         7.      Phoenix is registered to conduct business in the State of Florida, where its

  Registered Agent is CT Corporation System, 1200 South Pine Island Road, Plantation,

  Florida 33324.

         8.      Phoenix is registered with the Florida Office of Financial Regulation as a

  Consumer Collection Agency ("CCA"), holding license number CCA9903427. SEE

  PLAINTIFF'S EXHIBIT A.

         9.      PARC is a Delaware corporation with a primary business address of 550 Fairway

  Drive, Suite 101, Deerfield Beach, FL 33441.

         10.     PARC is registered to conduct business as a foreign corporation in the State of

  Florida, where its registered agent is Corporation Service Company, 1201 Hays St.,

  Tallahassee, FL 32301.

         11.     PARC was registered with the Florida Office of Financial Regulation as a CCA and

  held license number CCA9904382. SEE PLAINTIFF'S EXHIBIT B.

         12.     As a licensed CCA, PARC knows or should know the requirements of the FDCPA

  and FCRA.
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 3 of 16 PageID 6




         13.     The Defendants are Debt Collectors within the meaning of the FDCPA, 15 U.S.C.

  §1692a(6), in they use postal mail, and/or another instrumentality of interstate commerce, for their

  businesses, the principal purposes of which are the collection of debts, and/or they regularly collect

  or attempt to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.

         14.     Phoenix's website states "A Revenue Cycle Management company powered by

  Data Driven Analytics and backed by the highest standards in Data Security and Regulatory

  Compliance."

                                     FACTUAL ALLEGATIONS
                                                The Debt

         15.     In or around November 14, 2016, Mr. Everett sought medical treatment from

  Emergency Medical Associates of Tampa Bay ("EMA").

         16.     EMA later claimed Mr. Everett owed $662 (the "Debt").

         17.     EMA then sold, transferred, or otherwise assigned the Debt to PARC in or around

  May 2020, for collection.

         18.     Sometime around June 2020, PARC assigned the Debt for collection, to Phoenix.

         19.     The Debt arose from goods that were primarily for family, personal, or household

  purposes, specifically medical treatment, and meets the definition of Debt under the FDCPA, 15

  U.S.C. § 1692a(5).

         20.     Upon receiving placement of the Debt, Phoenix sent several collection letters to

  Mr. Everett, including the one dated June 12, 2020. SEE PLAINTIFF'S EXHIBIT C.



          Defendant Makes Unauthorized Disclosures Of Protected Information to 3rd Parties

         21.     Rather than prepare and mail the June 12, 2020 collection letter on its own, Phoenix

  sent information to a commercial mail house, CompuMail in or around Concord, California ("mail

  house").
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 4 of 16 PageID 7




         22.      Phoenix, as agent for PARC, disclosed to the mail house:

         •     Mr. Everett's status as a debtor,

         •     the fact he supposedly owed $662 to EMA,

         •     the fact the Debt concerned medical treatment, and

         •     other highly personal pieces of information.

         23.      The mail house then populated some or all of this information into a pre-written

  template, printed, and mailed the letter from California to Mr. Everett's residence in Florida.

         24.      The term Communication is defined in the FDCPA, 15 U.S.C. §1692a(3), as "the

  conveying of information regarding a debt directly or indirectly to any person through any

  medium," which includes sending an electronic file containing information about Mr. Everett's

  purported debt to a mail house.

         25.       Phoenix's communication to the mail house was in connection with the collection

  of a Debt since it involved disclosure of the Debt to a third-party with instructions to produce a

  collection letter and mail it to Mr. Everett, the consumer, with the objective that the correspondence

  would motivate the consumer to pay some or all of the alleged Debt.

         26.      This mail house is a distinct entity not owned by Phoenix.

         27.      This mail house is not a consumer reporting agency as referenced in 15 U.S.C. §

  1692c(b).

         28.      This mail house is not an attorney as referenced in 15 U.S.C. § 1692c(b).

         29.      Mr. Everett never consented to having his personal and confidential information,

  concerning the Debt or otherwise, shared with any mail house.

         30.      15 U.S.C. § 1692c(h) states that:

               "Except as provided in section 1692b of this title, without the prior consent of the
               consumer given directly to the debt collector, or the express permission of a court of
               competent jurisdiction, or as reasonably necessary to effectuate a post judgment
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 5 of 16 PageID 8




                judicial remedy, a debt collector may not communicate, in connection with the
                collection of any debt, with any person other than the consumer, his attorney, a
                consumer reporting agency if otherwise permitted by law, the creditor, the attorney of
                the creditor, or the attorney of the debt collector." (emphasis added).

          31.      The mail house used by Phoenix as part of its debt collection effort against Mr.

  Everett does not fall within any of the categories listed within 15 U.S.C. § I692c(b).

          32.      Due to Phoenix's communication to this mail house, information about Mr. Everett,

  including his name, original creditor's name, current creditor's name, and the amount he

  supposedly owes as a result, are all within possession of a third party not expressly listed within

  15 U.S.C. § 1692c(b).

         33.       If a debt collector "conveys information regarding the debt to a third party — informs

  the third party that the debt exists or provides information about the details of the debt — then the

  debtor may well be harmed by the spread of this information." Brown v. Van Ru Credit Corp., 804

  F.3d 740, 743 (6th Cir. 2015).

         34.       Communications from debt collectors to mail houses are not exempt from the

  provisions of 1692c(b) and are "in connection with" the collection of a debt. See Hunstein v.

  Preferred Collection & Mgmt. Servs., No. 8:19-cv-983 (11th Cir. April 21, 2021).

         35.       Phoenix devised this strategy of communicating to a third-party mail house so that

  it could chum out more collection letters than if it kept all of the work "in house."

         36.       This mail house strategy allowed Phoenix to generate more profit and gain an

  advantage over its debt collection competitors.

         37.       In reckless pursuit of these business advantages, Phoenix disregarded the known,

  negative effects that disclosing sensitive personal information to an unauthorized third party would

  have on a consumer.

         38.       The Defendants' unauthorized and prohibited communications caused Mr. Everett,

  a consumer who highly values his privacy, significant emotional distress since his confidential,
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 6 of 16 PageID 9




  legally protected medical and personal information had been unlawfully disseminated to third

  parties.

                         Defendants Report False Information to Nationwide CRAs

             39.   As part of its collection efforts, Phoenix reported the account to several nationwide

  consumer credit reporting agencies ("CRAs'), including Experian and Trans Union.

             40.   Phoenix reported to Experian that the "date of status" of the account was May 2020

  — the date it purchased the already-charged-off receivable from EMA. SEE PLANITIFF'S

  EXHIBIT D.

             41.   The "date of status" of a collection account indicates the date an account was first

  designated to be "in collection." Cf. Baker v. Capital One Bank, No. CV 04-1192 PHX—NVW,

  2006 WL 2523440, at *4—*5 (D.Ariz. Aug. 29, 2006) ("It would be reasonable for a creditor to

  interpret the "Date of status" entry to refer to the account's status as a "Collection account," as

  printed under the entry titled "Status.")

             42.   Phoenix's report indicating a "date of status" of May 2020 thus falsely implies that

  the account first became a collection or charge-off in May 2020, even though the true date was

  November 2016.

             43.   The "date of status" is a key point of data evaluated by many versions of FICO®

  credit scores, including FICO Model II, used by Experian for mortgage evaluations.

             44.   The more recent the "date of status," the more adverse the information is factored

  against the consumer. See Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707 (S.D. Tex.

  2013) "(Plaintiff) has produced evidence to suggest that the FICO credit scoring model affords

  greater weight to recent delinquencies, and that the `Aug.2011"Date of status' entry on her

  Experian credit report could make it appear as though the account became a collection account

  more recently than it actually did.")
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 7 of 16 PageID 10




         45.     Further, "(a) reasonable jury could find that the 'Date of status' entry was

  "misleading in such a way and to such an extent that it can be expected to adversely affect credit

  decisions." Id, quoting Sepulvado v. CSC Credit Services, Inc., 158 F.3d 890 (5th Cir. 1998)



                           Defendants Report False Date of Account Opening

         46.     Mr. Everett's Experian credit report contains a number of different tradelines. In

  many of these tradelines, the "Date Opened" indicates the actual date the account was opened with

  the creditor. For example, Mr. Everett's charge account with Capital Bank, N.A., indicates a "Date

  Opened" of January 2020, which is the date he opened the charge account. SEE PLAINTIFF'S

  EXHIBIT E.

         47.     Phoenix reported to Experian that the EMA Account had a "Date Opened" of May

  2020. Id.

         48.     Phoenix's reported information is false. Mr. Everett received medical treatment

  from EMA on November 14, 2016. SEE PLAINTIFF'S EXHIBIT C.

         49.     A reasonable and prudent reader of Mr. Everett's credit report would infer that an

  account indicating a balance owed to EMA reflecting a "Date Opened" of May 2020 means — as

  the plain language implies — the account was opened with EMA in May 2020. Toliver at 721

  ("Here, there is no language to indicate that 'Date opened' means anything other than the date that

  the consumer opened the account, as it does for the majority of accounts on (Plaintiff's) credit

  report... (A) reasonable jury could find that the "Date opened" entry was misleading in such a

  way and to such an extent that it can be expected to adversely affect credit decisions.") (Internal

  quotations omitted).

         50.     Phoenix indicated in its reports to Experian the EMA account had been "first

  reported" in June 2020. Id.
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 8 of 16 PageID 11




          51.     As the plain language of the reporting indicates, Phoenix was certifying that the

  first time the account had been reported to a CRA was in June 2020. The date first reported

  "implicitly suggests that it should remain constant (an account can only be reported for the first

  time once)..." Toliver at 724.

          52.     Phoenix's false "date of first reporting" thus furthered the illusion to creditors

  obtaining Mr. Everett's credit report that the Debt was much more recent than it actually was.

          53.     Indeed, multiple creditors, and potential creditors, have obtained Mr. Everett's

  Experian and Trans Union credit reports, which contained the Phoenix tradeline falsely claiming

  it was "first reported" in June 2020 and "opened" in May 2020.

          54.     At all times relevant Phoenix was acting on behalf of PARC and within the scope

  of its authority.

          55.     PARC, as principal, is liable for the actions of its agent, Phoenix.

          56.     Defendant's aforementioned conduct has caused Mr. Everett to suffer emotional

  distress and has further damaged him in that he has spent time in procuring the undersigned legal

  counsel to assist with charting a course of response to Defendants.

          57.     Mr. Everett has hired the aforementioned law firm to represent him in this matter

  and has assigned it his right to fees and costs.

                                           COUNT I
                                   VIOLATIONS OF THE FDCPA

          58.     Mr. Everett adopts and incorporates paragraphs 1 — 57 as if fully stated herein.

          59.     Phoenix, acting as PARC's agent, violated 15 U.S.C. § 1692c(b) when it disclosed

  information about Mr. Everett's purported EMA debt to an unauthorized third-party mail house

  and the employees of that mail house in connection with the collection of the Debt.

          60.     The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when they used

  misleading and deceptive means to attempt to collect a debt by reporting the Debt to Experian,
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 9 of 16 PageID 12




  claiming the "status date" of the Debt (e.g., the date which the account became a collection or

  charge-off) was May 2020, when it was November 2016 or earlier, that the "date opened" was

  May 2020 when it was in 2016.

         61.     The Defendants violated 15 U.S.C. § 1692e(2)(a) by reporting the Debt to

  Experian, claiming the "status date" of the Debt (e.g., the date which the account became a

  collection or charge-off) was May 2020, when it was November 2016 or earlier, that the "date

  opened" was May 2020 when it was in 2016.

         62.     The Defendants violated 15 U.S.C. § 1692e(8) when Phoenix, as agent for PARC,

  communicated credit information known to be false, specifically, the "status date" of the Debt

  (e.g., the date which the account became a collection or charge-off) was May 2020, when it was

  November 2016 or earlier, that the "date opened" was June 2020 when it was in 2016.

         63.     The Defendants' conduct renders them liable for the above-stated violations of the

  FDCPA.

         WHEREFORE, Mr. Everett respectfully requests that this Honorable Court enter

  judgment against PARC and Phoenix, jointly and severally, for:

         a.      Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

         b.      Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

         c.      Reasonable costs and attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

         d.      Such other relief that this Court deems just and proper.

                                          COUNT II
                                   VIOLATION OF THE FCCPA

         64.     Mr. Everett adopts and incorporates paragraphs 1 - 57 as if fully stated herein.

         65.     Phoenix, as agent for PARC, violated Section 559.72(5), Florida Statutes, when

  it disclosed to the California mail house, a third party, information that would affect Mr. Everett's

  reputation, specifically details about his personal financial/medical issues, and purported unpaid
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 10 of 16 PageID 13




   bills. Phoenix was aware that there was no legitimate business need to convey this information,

   since Phoenix could easily have prepared and mailed the letter itself without any need to disclose

   the information to a third party.

           66.     Instead, Phoenix intentionally decided to disclose this information to the California

   mail house as part of its debt collection effort against Mr. Everett because it allowed Phoenix to

   gain a competitive advantage over the competition through increased profit margins.

           67.     The Defendants' conduct renders them liable for the above-stated violations of the

   FCCPA, and Mr. Everett is therefore entitled to statutory damages not to exceed $1,000 as well as

   other relief.

           WHEREFORE, Mr. Everett respectfully requests this Honorable Court enter judgment

   against Phoenix and PARC, jointly and severally, for:

           a. Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida Statutes;

           b. Unspecified actual damages pursuant to Section 559.77(2), Florida Statutes;

           c. Injunctive relief preventing the Defendants from making any further communications

       to the unauthorized third party when attempting to collect a consumer debt.

           d. Reasonable costs and attorneys' fees pursuant to Section 559.77(2), Florida Statutes;

       and,

           e. Such other relief that this Court deems just and proper.



                                       DEMAND FOR JURY TRIAL
           Mr. Everett demands a jury trial on all issues so triable.

   Respectfully submitted this May 17, 2021 by:
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 11 of 16 PageID 14




                                                        SERAPH LEGAL, P. A.

                                                          /s/ Thomas M Bonan
                                                          Thomas M. Bonan Esq.
                                                          Florida Bar No.: 118103
                                                          TBonan@SeraphLegal.com
                                                          1614 N 19th Street
                                                          Tampa, Florida 33605
                                                          Tel: 813-321-2347
                                                          Fax: 855-500-0705
                                                          Counsel for Plaintiff

   ATTACHED EXHIBITS LIST
   A   Phoenix's CCA License
   B   PARC's CCA License
   C   Phoenix Collection Letter, dated June 12, 2020
   D   Plaintiff's Experian Consumer Disclosure Dated October 23, 2020 - Excerpt
   E   Plaintiff's Experian Consumer Disclosure Dated October 23, 2020- Excerpt
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 12 of 16 PageID 15




                                                            PLAINTIFF'S EXHIBIT A
                                                                 Phoenix's CCA License
       5,1 h2021                                                                                       Liconso Delude




              REALSYSTEM
               Regulatory Enforcement and Licensing

                                                              Florida Office of Financial Regulation


           lacunae Details

                   3111,10u1 ker o        1.JuJJ
           0103.: NOC                                ,e
                      e.'Us Nes...35 ,J ,eu.r,            zOluou •Nt
                   -30EN         C:14.1111. te
            ',It   ',NM ;.43.1" ,"•0 41iir! , 4,4

           ticenfie Number: CCA9903427                                                                                                           Current 0157: 05.1712021 10:07 AM

                                                              1,44:::i.,11% 6 NAJNO- Ai. J.4..N!-CES




                                                              •:;.e14,.: re ijeVS,

              wede                    i:ate

           L.w mon L321                                        •Z.

                                                              ufe.V.:V ,4

           ACIISTeeteS
           841010S1 MMo AAROSS                                       4.1.,RLS
                                                                                                                        6.702 OM AVENUE. StAFE. .05A
                                                                                                                        iNENANAPOLIS .17
                                                                                                                        MARION
                                                                                                                        46216
                                                                                                                        US
                                                                                                                        YISIOLOOLISIO



                                                                                                                        1677; 521.3006

       :   rermii09 AULPOSS                                          4,.:•441L
                                                                                                                        3650 N CAUSEWAY 61E0
                                                                                                                        WOE 200
                                                                                                                        MEVARIE .1A
                                                                                                                        JEFFERSON
                                                                                                                        70001
                                                                                                                        US
                                                                                                                        View ea amiNI




                               -•••-,               • - . • • . - • - ^ • -
                                                                                 oe JO I b MAN0Ftsc: View! I'607170227.
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 13 of 16 PageID 16



                                                            PLAINTIFF'S EXHIBIT B
                                                                    PARC's CCA License
     51U!2021                                                                                      License petals




            REALSYSTEM
             Regulatory Enforcement and Licensing

                                                          Florida Office of Financial Regulation


         License ()mans
         Prs.ss                      dsoisty ne 2 tv0a5 :Anse
         Pr-ass 46..: i4 2Ote0'T lriLesvIre
         :"es easzni44c. :7 /ea..* X. Vc
         Press Men                  :o          ses-2. Is Des 1.471.
     1   Prt                      ,•&.1. Short,
         License dumber: C.CA9904382                                                                                                              Cunent date: 65,1/.7021 /0: ST AS1

     I   Men,:                                             PFLIMItge Alst: iticojitter

     I
         :,:ense :Bluth                                                     RegiVJeAeit
                   ar510 ere:Ime L.st                      11 8.;s.0::.%;
         L.8:1li.11,..^ Um*                                1Z 5' Ltr.ti
                     Mt ,2.1

         Addresses
         Business Mao Adivess
                                                                                                                      550 FAIRWAY LIR15E. MATE 101
                                                                                                                      DEERFIELD BEACH.     Ft.
                                                                                                                      8540 WARS
                                                                                                                      33445
                                                                                                                      LIS
                                                                                                                      yinw Of,   row*,


                                                                It 000 R.:1•4101
                                                                                                                       En) 751.5055

         ?dwelt%) A Wrest                                       A94:nita
                                                                                                                      550 FAIRWAY convE.. 55115, 1411
                                                                                                                      ueet29,1eLo tors.Acm . FL
                                                                                                                      SkoWarto
                                                                                                                      33441
                                                                                                                      416
                                                                                                                      snow on a Maga




                                                                                   keen2P3ot ee(gen.2.15 6 95 ei,o5   35.




                                                                                                                                                                                       1
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 14 of 16 PageID 17




                                                               PLAINTIFF'S EXHIBIT C
                              Phoenix's Collection Letter Dated June 12, 2020
                                                                                                                        piw,;.c..?jAdeire.,s•                        iilviref, ii E
                                                                                                                                        8'02 is Avr... Ste 1:   .Y.iA
                                                                                                                                      Infloibcpal,.;. IN 46.! :A.       '
                                                                                                                                                      CS' ii,  :ar,1••Nalr,IsV
                                                                                                                                             iw. .-;42 AM7
             PHOENIX FINANCIAL
                                        •i; ERVIC                          s
                                 _._....                                         _
                               ILd Ac int Li.relat                                                                                                     i.,
                                                                                                                                                         .ate t ;-.iedtal.,.,.ervi
                                                                   VAL;       ivIECICAL AIYLVrW                            Tot.... IV
                                                                    AMP A fAi




              h :5       JP.L1I.
      '1-45 t:?..ioNic. A 111)N FRO'A A En .47                                       '14;5       .4 ',MP:. rç,.oir.i                  qIU ANY INroil                ;fIf?
         kl4E_E? FOR Ii1Ar PtikPOST
      !hr                           &hole. •erere purr Poser: •;:v                       AS.s1 Rrcnvf.rt? Cc_sRPORA I or:. 'u.j1A9r rear's(                         f.lactsei
      icnf;i with Ptc.:0110,P",•1:$4ic            5Er;irre, I I' f;,,

      r',1?aSt• temit              .rKei.s:
      I     Aiitost K. Sublet t          V.:1,1, riA1113 rC,   vaiiO4t4.: rh. JLICY•:..•ti,:.f   :NO dent;s)                  ,       •n• •.:•
                                                                                   Vkrk' ' 34; f• •c•
                                                      Cop ...gf     hrAir-,4P t.gOrs. 1,k.or S74,,    ; atid Fri 7....,:n•S)en est
                                                                       IT:an thir. rztop,;111 y        Fvutn,r4 ./ rFf....e4ett:
                                                          ..,•kmq•rg                1•,..4•Az      ir            44. ,  ./.•:4-:4)




          OUR RIGirrs As A CONSUMER ARE PROTECTED BY FEDERAL AND STATE LAWS. PLEASE SEE THE REVERSE ME OC 'OS LETTER MR
                                        IN:PORI ANT INFORMATION RECAROING THOSE. RIC.44 35.



                                                                                                          %wad"
                                                                                                             •it                        •
               e: T..33 •NAsezt4•Jacese!
                                                                                                            .43
                              •1.1•i
                                                                                                           *Er j

            14111filli tif              CENCIN tjtjityltifil fit Itit
                                                                                                                    •

                           SERViCE                    ET.s
                                                                                                               eri,
                                                                                                                  t1.;11,:q       :          •

          1111111.111011111,11,,,vtivtiliiiim.i1,11,11111110111villit

                                   ti                                                                                           :+1 4.7'.•••!AP.0     .AZ.Ciik S • ;i,
                                                                                                                           IV 34fg 3414Sr!
                                                                                                                              RANAPili ES           46236 1450
                     •




                                          r.!1-Mr.Nit FP!..PriCP:g Us.. • RWEI CLiti:: Ave. 'ke 11.1.1A • •At1ial1414•111s RI 4i21• :0 ,? •               • 34?
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 15 of 16 PageID 18




                                           PLAINTIFF'S EXHIBIT D
    Plaintiff's Experian Consumer Disclosure Dated October 23, 2020 - Exerpt
      ID/3;2020                                            Expenan - Access you: credit report




        Account name                     Account number    Recent balance          Date opened      Status
        PHOENIX FINANCIAL SERVIC                           $662 as of              0542020          ColfectiOn account.
                                                           10405/2020                               0662 past due as of
                                                                                                    Oct 2020.
         5032   onsAVE STE 103A          Type              Credit limit or         Date of status
         INDIANAPOLIS. IN 46215          Collection        original. amount        05/2020
         555 342 6567                    Terms             $1162                   First reported
         Address identification number                     High balance
                                          Months                                   06;2020
         0075602070                                        $O                      Responsibility
                                         On record until
         Original creditor                                 Monthly payment         Individual
                                         Aug 2023
         EMERGENCY MEDICAL                                 30
         ASSOCIATES 0                                      Recant payment
                                                           amount
                                                           SD

         Account history

          _cI   tirc   A,.e; J:11 •,4,
                                     1
Case 8:21-cv-01673-WFJ-JSS Document 1-1 Filed 07/12/21 Page 16 of 16 PageID 19



                                             PLAINTIFF'S EXHIBIT E
    Plaintiff's Experian Consumer Disclosure Dated October 23, 2020 - Exerpt
      101212020                                               Exempt - Access your mail report




             Account name                    Account number    Recent balance       Date opened      Status
             CAPITAL 3ANK.N.A.                                 $86 as el 10118.2020 0112020          OporVNevu?


             101 CROSSWAYS PARK DR W         11n2t,            Credit limit or      Date of Winne
             WCODBLIRY. NY 11797             Cupid card        original amount      1012020
             BOO 850 6412                                      $300
                                             Terms                                  First reported
             Address identification number                     High balance
                                             NA                                     6212020
             0599170143                                        $299                 Responsibility
                                                               Monthly payment      Indivtual
                                                               $25
                                                               Recent payment
                                                               amount
                                                               $100,

             Account history
             .1:110
                      rn   A:4       .437     MO'     le=
